tcmemo_2007_193 united_states tax_court carlos r menendez and maria l menendez petitioners v commissioner of internal revenue respondent docket no filed date carlos r and maria l menendez pro sese thomas fenner for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether petitioner maria menendez is entitled to innocent spouse relief pursuant to sec_6015 unless otherwise indicated all section references are to continued findings_of_fact in date petitioners were married in cuba in date petitioner carlos menendez closed his individual_retirement_account ira and received dollar_figure mr menendez was the only person authorized to request distributions from the ira and the funds were deposited into a checking account over which he had sole control on date in preparation for petitioners’ divorce petitioner maria menendez signed an asset inventory list the inventory list prepared by their financial adviser that listed all the assets of mr and ms menendez the inventory list delineated eight retirement accounts including mr menendez’s ira showing a balance of none the inventory list signed by ms menendez was based on their financial adviser’s records as of date on date petitioners’ marriage was dissolved on date petitioners jointly filed their form_1040 u s individual_income_tax_return relating to in preparation for their joint return petitioners individually provided tax information in their possession to their accountant the proceeds from the ira were not reported on the return continued the internal_revenue_code in effect for the year in issue by notice_of_deficiency dated date respondent determined that petitioners were liable for a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure on date ms menendez while residing in houston texas filed a petition with the court but the petition was not signed by mr menendez on date ms menendez filed an amended petition indicating that she had sent respondent a form_8857 request for innocent spouse relief on date mr menendez filed an amendment to ms menendez’s amended petition ratifying his intent to be made a party to the case but disputing ms menendez’s right to innocent spouse relief on date respondent determined that ms menendez was entitled to innocent spouse relief pursuant to sec_6015 opinion generally married taxpayers may elect to file a federal_income_tax return jointly sec_6013 each spouse filing a joint_return is jointly and severally liable for the accuracy of the return and the entire tax due sec_6013 pursuant to sec_6015 a requesting spouse may seek relief from joint liability and elect to allocate a deficiency to a nonrequesting spouse if the following conditions are met a joint_return was filed at the time of the election the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse seeks relief within years of the first collection activity relating to the liability and the requesting spouse did not have actual knowledge at the time of signing the joint_return of the item giving rise to the deficiency sec_6015 a - c ms menendez contends that she meets all requirements of sec_6015 and respondent agrees mr menendez however contends that relief is not available because ms menendez signed the inventory list indicating the ira funds had been withdrawn and therefore she had actual knowledge of the item giving rise to the deficiency although she signed the inventory list that noted a withdrawal of the ira funds the list was based on information as of date pursuant to the inventory list mr menendez could have withdrawn his ira funds at any time between date and date moreover there is no other evidence in the record to establish that ms menendez had actual knowledge of the withdrawal in cf 115_tc_183 taxpayer had actual knowledge when she knew of the amount the source and the date of receipt of the retirement distribution affd 282_f3d_326 5th cir thus she is entitled to relief pursuant to sec_6015 contentions we have not addressed are irrelevant moot or meritless an appropriate decision will be entered
